DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-7, 9-10, 12-15, 17-20, 22-24, and 26-27 have been considered but are moot in view of the new grounds of rejection necessitated by amendment, however, examiner will address any remarks that remain relevant to the current rejection.
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. For example, applicant argues “Applicant notes the amended independent claims 1, 7, and 20 each recite “the rigid inflexible tube assembly extends continuously between the handle and the groove” (REMARKS pg. 8). Examiner notes that while the references are relied upon in a different manner (i.e. Ngo as the primary reference and Sela and Twomey as secondary references to modify the teachings of Ngo), the prior art of record does teach the rigid inflexible tube assembly extends continuously between the handle and the groove. For example, Ngo teaches the rigid inflexible tube assembly (35) extends continuously between the conductive coil (80) and the handle (85) and when modified by Sela to include a groove (Sela (60)) in which the conductive coil is wound, the rigid inflexible tube assembly (Ngo (35)) would extend from the groove (Sela (60)) including the coil (Ngo (80)) to the handle (Ngo (85)) accordingly. 

Claim Interpretation
Examiner notes that applicant’s specification uses the term “inflexible” in one instance, specifically, paragraph [0038] in the PGPub which discloses rigid, inflexible tube 60 is formed as a distal end of tool 21. Examiner notes that because there is no disclosure for the degree to which the tube is inflexible, it has been interpreted that any tool which comprises the disclosed components of the rigid inflexible tube assembly (60) such as rigid tube (90) ([0040]) and rigid biocompatible metal sleeve (102) ([0042]) is considered inflexible to at least some degree.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation “an outer surface”. Use of the article “an” renders it unclear as to whether this is the same outer surface of claim 1 or a different outer surface. As best understood, it appears to correspond to the outer surface designated (A) in claim 1 and is interpreted as such for examination purposes. Amending to recite “the outer surface of the rigid tube” will resolve this issue and overcome the rejection. 
	Claim 18 recites the limitation “fixably coupling the rigid inflexible tube assembly and the rigid biocompatible metal sleeve together”. Examiner notes that the rigid biocompatible metal sleeve and the rigid tube form the rigid inflexible tube assembly as recited in claim 7, therefore it is unclear what is meant by fixably coupling the assembly to one of the elements that it comprises as they appear to already be integrated.  As best understood, it appears that this is intended as fixably coupling the rigid tube and the rigid biocompatible metal sleeve (i.e. the two components that make up the assembly as set forth in parent claim 7, rather than a direct recitation of the assembly), but clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12, 14-15, 18, and 26 under 35 U.S.C. 103 as being unpatentable over Ngo et al. (US 20120130231 A1), hereinafter Ngo in view of Sela et al. (US 20120172842 A1), hereinafter Sela and Twomey et al. (US 20130085491 A1), hereinafter Twomey.
Regarding claims 1 and 7,
Ngo teaches an apparatus (at least fig. 6 (10) and corresponding disclosure in at least [0027]), comprising:
(a) a rigid inflexible tube assembly (at least fig. 6 (35) and corresponding disclosure in at least [0027] and [0042] which discloses the outer layer 65 formed of the heat shrink material causes the entire tubular body assembly to be generally rigid, much like a metal tubular body. Examiner notes the example of fig. 6 shows such a metal tubular body 35 according to [0039], thus is considered rigid. Examiner further notes in view of the claim interpretation above, the rigid tube assembly 35 of fig. 6 is interpreted to be inflexible to at least some degree in its broadest reasonable interpretation) configured to be inserted into a cavity of a human patient ([0026] which discloses the tool is capable of being tracked within the patient 25. Thus it is configured to be inserted into a cavity of the human patient in order to be within the human patient), the rigid inflexible tube assembly (10) comprising:
(i) A rigid tube (at least fig. 6 (60) and corresponding disclosure in at least [0027]. Examiner notes that because the metal tubular body (35) is described as rigid, the components forming the metal tubular body (as shown in fig. 6) including tube (60) are rigid as well) comprising:
	(A) an outer surface (at least fig. 4B (120) and corresponding disclosure in at least [0038]), and 
	(B) a lumen (at least fig. 6 (55) and corresponding disclosure in at least [0027])
		(ii) a rigid biocompatible metal sleeve (at least fig. 6 (65) and corresponding disclosure in at least [0039] Examiner notes that because the metal tubular body (35) is described as rigid, the components forming the metal tubular body (as shown in fig. 6) including metal sleeve (65) are rigid as well) inserted over the rigid tube (60), and 
		(iii) a channel formed in the rigid inflexible tube assembly (see at least fig. 6). Examiner notes the outer layer (65) is formed over the conductors (105) and the tube (60) and would comprise a channel in its broadest reasonable interpretation where the conductors are laid)
		
	(b) a conductive coil (at least fig. 6 (80) and corresponding disclosure in at least [0028]) of insulated wiring ([0028] which discloses 57 AWG coiling cable or 60 AWG coiling cable (i.e. insulated wiring)) wound on a distal end of the rigid tube (60) (see at least fig. 6), wherein the rigid inflexible tube assembly (35) completely encloses the conductive coil (80) (see at least fig. 6)
	(c) one or more conductors (at least fig. 6 (105) and corresponding disclosure in at least [0031]) laid in the channel (Examiner notes the conductors would necessarily lie in the channels formed by the outer layer) connected to ends of the conductive coil (80) ([0031] which discloses the conductors extend from the sensor coil 80 to the coupling at the hub (85)) 
	(d) a handle (at least fig. 6 (85) and corresponding disclosure in at least [0029]) connected to a proximal end (at least fig. 6 (45) and corresponding disclosure in at least [0027]) of the rigid inflexible tube assembly (35), wherein the channel extends from the groove to the handle (see at least fig. 6. Examiner notes the channel formed by the outer layer extends from the groove to the handle) wherein the rigid inflexible tube assembly (35) extends continuously between the handle (85) and coil (80) (see at least fig. 6) 	

	Ngo fails to explicitly teach a groove formed in a distal end of the rigid tube
	Sela, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches an apparatus comprising:
	(a) A tube assembly (at least fig. 13 (26d) and corresponding disclosure in at least [0055]) configured to be inserted into a cavity of a human patient, the tube assembly ([0025] which discloses navigating medical device (e.g. 26d) within the patient’s body comprising:
		(i) a tube (at least fig. 13 (48) and corresponding disclosure in at least [0055]) comprising: 
			(A) and outer surface (at least fig. 13 (58) and corresponding disclosure in at least [0055]), 
			(B) a lumen (at least fig. 11 (52) and corresponding disclosure in at least [0048]) and 
			(C) a groove (at least fig. 13 (60) and corresponding disclosure in at least [0055]) formed in a distal end of the tube (48) 
		(iii) a channel (at least fig. 13 (62) and corresponding disclosure in at least [0055]) directly connected to the groove (60) and formed in the tube assembly (26d) (see at least fig. 13)
	(b) a conductive coil (at least fig. 13 (241) and corresponding disclosure) of wiring wound ([0040] which discloses sensor coil (241) comprises wrapping wire around a core and at least fig. 14 depicts the sensor coil (i.e. wire) wrapped (or wound)) in the groove (60) (at least fig. 13 and [0055] which discloses sensor disposed in sensor groove 60) so that an exterior surface of the conductive coil is disposed completely within the groove (60) formed in the outer surface (58) of the rigid tube (48) (at least fig. 13. Examiner notes the sensor is disposed in the groove as disclosed in paragraph [0055] and examiner notes an exterior surface of the sensor is disposed completely in the groove as depicted in fig. 13);
		(c) one or more conductors (at least fig. 13 (50) and corresponding disclosure in at least [0055]) laid in the channel (60) and connected to ends of the conductive coil (241) ([0050] which discloses wiring 50 are electrically connected to free ends 451 and 452 of the conductive coil 241)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ngo to include the groove and channel as taught by Sena in order to provide a nearly uniform thickness of the rigid tube including the conductors and coil of Ngo such that the plating process of the outer layer is enhanced. 

While Ngo teaches the outer layer 65 is sprayed, plated, or otherwise deposited over the inner layer ([0033]), it is unclear if this includes an interference fit. 
Nonetheless, Twomey in a similar field of endeavor involving medical devices teaches inserting a rigid biocompatible metal sleeve (at least fig. 4C (414) and corresponding disclosure in at least [0044]) over a rigid tube (at least fig. 4C (416) and corresponding disclosure in at least [0044]) using an interference fit ([0044] which discloses sleeve 414 is secured to tube 416) using a friction-fit (i.e. an interference fit))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ngo to include a rigid biocompatible metal sleeve inserted using an interference fit as taught by Twomey in order to enhance the manufacturing of the system. Such a modification would allow for the assembly to have a metal exterior layer without requiring a grinding process to achieve a uniform outer circumferential surface (Ngo [0033])  

The system of claim 1 would further teach the method and corresponding steps of claim 7

Regarding claims 3 and 9, 
Ngo further teaches wherein the rigid biocompatible metal sleeve (65) is configured to cover the tube (60) so as to completely enclose the one or more conductors (105). 

Regarding claims 6 and 12, 
Ngo further teaches wherein the handle (85) comprises circuitry (at least fig. 6 (90) and corresponding disclosure in at least [0029] which discloses cable 90 extends from the hub 85 and also discloses the hub includes a sensor port) connected to the conductive coil (80) ([0033] which discloses conductors 105 coupled to cable 90, thus the cable (and sensor port) are connected to the conductive coil 80 via the conductors 105) so as to receive signals generated therein (Examiner notes the cable would receive signals generated therein in order for the system to properly function)

Regarding claims 14,
Ngo further teaches wherein the rigid inflexible tube assembly (35) extends along a longitudinal axis (at least fig. 6)

Regarding claim 15,
Ngo, as modified, teaches the elements of claim 1 as previously stated. Twomey further teaches wherein the rigid biocompatible metal sleeve (414) is coupled with an outer surface of the rigid tube (416) (Examiner notes the friction-fit is used to secure (i.e. couple) the metal sleeve to the outer surface)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ngo, as currently modified, to include coupling as taught by Twomey in order to secure the tubes together accordingly and improve the integrity of the device as a whole. 

	Regarding claim 18,
Ngo, as modified, teaches the elements of claim 1 as previously stated. Twomey further teaches wherein the rigid biocompatible metal sleeve (414) is fixably coupled with an outer surface of a rigid tube assembly formed of the metal sleeve (414) and the rigid tube (416) (Examiner notes the friction-fit is used to secure (i.e. fixably couple) the metal sleeve to the outer surface)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ngo, as currently modified, to include coupling as taught by Twomey in order to secure the tubes together accordingly and improve the integrity of the device as a whole. 

	Regarding claim 26,
	Ngo further teaches wherein the rigid biocompatible metal sleeve (65) has a continuous smooth external surface (at least fig. 6 (75) and corresponding disclosure in at least [0033]) that is without indentations or protrusions (See at least fig. 6 and [0033] which discloses a uniform outer circumferential surface). Furthermore, Twomey, as incorporated with respect to claim 1) further teaches wherein the rigid biocompatible metal sleeve (414) has a continuous smooth external surface that is without indentations or protrusions (see at least fig. 4)

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Sela, and Twomey as applied to claims 3 and 9 above and further in view of Jacobsen et al. (US 20140012130 A1), hereinafter Jacobsen. 
Regarding claims 4 and 10, 
Ngo, as modified, teaches the elements of claims 3 and 9 as previously stated. Ngo further teaches wherein the sleeve (65) connects to a distal end of the tube (60) so that an outer surface of the sleeve (60) and the distal end form a continuous smooth surface (at least fig. 6). 
Ngo, as modified, fails to explicitly teach wherein the distal end is chamfered.
Jacobsen, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches tube (at least fig. 6 (190) and corresponding disclosure) having a distal end (at least fig. 6 (222) and corresponding disclosure) wherein a sleeve (at least fig. 6 (272) and corresponding disclosure) connects to the distal end (222) so that an outer surface of the sleeve and the distal end form a continuous smooth surface (at least fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ngo, as currently modified, to include a chamfered distal end as taught by Jacobsen in order to place the medical device without cutting or damaging tissue (Jacobsen [0051]). Furthermore, it would have been obvious to have connected the sleeve of Ngo to the chamfered end in a manner which provides a continuous smooth surface as taught by Jacobsen, to further ensure placement of the device does not cause damage to the tissue. 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Sela, and Twomey as applied to claim 1 above and further in view of Sobe (US 20040097804 A1). 
Regarding claim 13, 
Ngo, as modified, teaches the elements of claim 1 as previously stated. Ngo further teaches wherein the conductors are helically routed along the rigid tube (60) (see at least fig. 6 and [0038] which discloses the conductors are helically routed along the inner layer of the tubular body)
In the modified system, Sela fails to explicitly teach wherein the channel (62) is a helical channel.
Sobe, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a helical channel ([0082] which discloses spiral grooves formed on an outerwall) formed in a tube (at least fig. 1 (196) and corresponding disclosure in at least [0081]), wherein one or more conductors are disposed within the helical channel ([0082] which discloses wiring 190 is placed in the spiral grooves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a helical channel as taught by Sobe in order to improve the pushability and trackability of the tool (Sobe ([0069]). Examiner further notes in the modified system, such a channel would allow the helically routed conductors to be laid in a corresponding helical channel accordingly. Such a modification amounts to merely an obvious matter of design choice (MPEP 2144.04).

Regarding claim 17, 
Ngo, as modified, teaches the elements of claim 1 as previously stated. Ngo further teaches the one or more conductors (105) extend continuously and circumferentially around the lumen (55) from the coil (80) to the handle (85) (see at least fig. 6 and [0038] which discloses the conductors are helically routed along the inner layer of the tubular body and Sela further teaches wherein the channel (62) extends continuously from the groove (60) to a proximal end of the rigid tube (see at least fig. 13). Examiner notes in the modified system the channel (62) of Sela would extend to the handle (85) of Ngo.  
While Ngo teaches the one or more conductors (105) extend continuously and circumfetenially around the lumen (55) from the coil (80) to the handle (85) (see at least fig. 6 and [0038] which discloses the conductors are helically routed along the inner layer of the tubular body teaches the  fails to explicitly teach wherein the channel extends circumferentially around the lumen).
In the modified system, Sela fails to explicitly teach wherein the channel (62) extends circumferentially around the lumen.
Sobe in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches wherein a channel ([0082] which discloses spiral grooves formed on an outer wall) formed in a tube (at least fig. 1 (196) and corresponding disclosure), wherein the channel extends continuously and circumferentially around a lumen (at least fig. 3 (194) and corresponding disclosure) (at least fig. 3 and [0082] which discloses spiral grooves) , wherein one or more conductors are disposed within the channel ([0082] which discloses wiring 190 is placed in the spiral grooves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a helical channel as taught by Sobe in order to improve the pushability and trackability of the tool (Sobe ([0069]). Examiner further notes in the modified system, such a channel would allow the helically routed conductors to be laid in a corresponding helical channel accordingly. Such a modification amounts to merely an obvious matter of design choice (MPEP 2144.04).

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Sela, and Twomey as applied to claim 7 above, and further in view of Segner et al. (US 20030009094 A1), hereinafter Segner.
Regarding claim 19,
	Ngo, as modified, teaches the elements of claim 7 as previously stated. 
Ngo, as modified,  fails to explicitly teach welding the rigid tube and the rigid biocompatible metal sleeve together after inserting the rigid biocompatible metal sleeve over the rigid tube using the interference fit.
Segner, in a similar field of endeavor involving medical devices teaches welding a rigid tube and a biocompatible sleeve together ([0049] which discloses jacket (i.e. sleeve) may be secured to the distal end of the tube by ultrasonic welding).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, to include welding the tube and the sleeve together as taught by Segner in order to enhance the security of the sleeve to the tube. Such a modification amounts to merely a combination of prior art elements according to known techniques with respect to coupling two materials together to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner notes a person having ordinary skill in the art would have recognized inserting the sleeve over the tube using the interference fit would be performed prior to welding the rigid tube and the sleeve. 

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Sela et al. (US 20120172842 A1), hereinafter Sela and further in view of Jacobsen et al. (US 20140012130 A1), hereinafter Jacobsen.
Regarding claim 20,
Ngo teaches an apparatus (at least fig. 6 (10) and corresponding disclosure in at least [0027]), comprising:
(a) a rigid inflexible tube assembly (at least fig. 6 (35) and corresponding disclosure in at least [0027] and [0042] which discloses the outer layer 65 formed of the heat shrink material causes the entire tubular body assembly is generally rigid, much like a metal tubular body. Examiner notes the example of fig. 6 shows such a metal tubular body 35 according to [0039]. Examiner further notes that the rigid metal tubular body 35 of figure 6 is interpreted to be inflexible to at least some degree in light of the claim interpretation above) that extends along a longitudinal axis (see at least fig. 6) and is configured to be inserted into a cavity of a human patient ([0026] which discloses the tool is capable of being tracked within the patient 25. Thus it is configured to be inserted into a cavity of the human patient in order to be within the human patient), the rigid inflexible tube assembly (10) comprising:
(i) A rigid tube (at least fig. 6 (60) and corresponding disclosure in at least [0027]. Examiner notes that because the metal tubular body (35) is described as rigid, the components forming the metal tubular body (as shown in fig. 6) including tube (60) are rigid as well) comprising:
	(A) an inner surface (at least fig. 6 (70) and corresponding disclosure in at least [0027]) defining a lumen (at least fig. 6 (55) and corresponding disclosure in at least [0027]) (at least fig. 4B (120) and corresponding disclosure in at least [0038]), and 
		(ii) a rigid sleeve at least fig. 6 (65) and corresponding disclosure in at least [0039] Examiner notes that because the metal tubular body (35) is described as rigid, the components forming the metal tubular body (as shown in fig. 6) including metal sleeve (65) are rigid as well) inserted over the rigid tube (60), and 
		(iii) a channel formed in the rigid inflexible tube assembly (see at least fig. 6)(Examiner notes the outer layer (65) is formed over the conductors (105) and the tube (60) and would comprise a channel in its broadest reasonable interpretation where the conductors are laid)
	(b) a conductive coil (at least fig. 6 (80) and corresponding disclosure in at least [0028]) of insulated wiring ([0028] which discloses 57 AWG coiling cable or 60 AWG coiling cable (i.e. insulated wiring)) wound on a distal end of the rigid tube (60) (see at least fig. 6), wherein the rigid inflexible tube assembly (35) completely encloses the conductive coil (80) (see at least fig. 6)
	(c) one or more conductors (at least fig. 6 (105) and corresponding disclosure in at least [0031]) laid in the channel (Examiner notes the conductors would necessarily lie in the channels formed by the outer layer) connected to ends of the conductive coil (80) ([0031] which discloses the conductors extend from the sensor coil 80 to the coupling at the hub (85)) 
	(d) a handle (at least fig. 6 (85) and corresponding disclosure in at least [0029]) connected to a proximal end (at least fig. 6 (45) and corresponding disclosure in at least [0027]) of the rigid inflexible tube assembly (35), wherein the rigid inflexible tube assembly extends continuously between the handle (85) and the conductive coil (80) (see at least fig. 6)

	Ngo fails to explicitly teach a groove formed in a distal end of the rigid tube
	Sela, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches an apparatus comprising:
	(a) A tube assembly (at least fig. 13 (26d) and corresponding disclosure in at least [0055]) configured to be inserted into a cavity of a human patient, the tube assembly ([0025] which discloses navigating medical device (e.g. 26d) within the patient’s body comprising:
		(i) a tube (at least fig. 13 (48) and corresponding disclosure in at least [0055]) comprising: 
			(A) and outer surface (at least fig. 13 (58) and corresponding disclosure in at least [0055]), 
			(B) a lumen (at least fig. 11 (52) and corresponding disclosure in at least [0048]) and 
			(C) a groove (at least fig. 13 (60) and corresponding disclosure in at least [0055]) formed in a distal end of the tube (48) 
		(iii) a channel (at least fig. 13 (62) and corresponding disclosure in at least [0055]) directly connected to the groove (60) and formed in the tube assembly (26d) (see at least fig. 13)
	(b) a conductive coil (at least fig. 13 (241) and corresponding disclosure) of wiring wound ([0040] which discloses sensor coil (241) comprises wrapping wire around a core and at least fig. 14 depicts the sensor coil (i.e. wire) wrapped (or wound)) in the groove (60) (at least fig. 13 and [0055] which discloses sensor disposed in sensor groove 60) so that an exterior surface of the conductive coil is disposed completely within the groove (60) formed in the outer surface (58) of the rigid tube (48) (at least fig. 13. Examiner notes the sensor is disposed in the groove as disclosed in paragraph [0055] and examiner notes an exterior surface of the sensor is disposed completely in the groove as depicted in fig. 13);
		(c) one or more conductors (at least fig. 13 (50) and corresponding disclosure in at least [0055]) laid in the channel (60) and connected to ends of the conductive coil (241) ([0050] which discloses wiring 50 are electrically connected to free ends 451 and 452 of the conductive coil 241)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ngo to include the groove and channel as taught by Sena in order to provide a nearly uniform thickness of the rigid tube including the conductors and coil of Ngo such that the plating process of the outer layer is enhanced. 

Ngo, as modified, fails to explicitly teach wherein the channel terminates distally at the groove.
Jacobsen, in a similar field of endeavor involving medical device tracking, teaches an apparatus comprising a rigid tube (at least fig. 4 (130) and corresponding disclosure)
A groove (at least fig. 4 (206) and corresponding disclosure) formed in the rigid tube
A conductive coil (at least fig. 4 (214) and corresponding disclosure) of insulated wiring wound in the groove (206)
And a channel (at least fig. 17 (402) and corresponding disclosure) terminating distally at the groove (206) (at least fig. 17)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ngo, as currently modified, to include terminating the groove at the channel as taught by Jacobsen in order to reduce the amount of material that needs to be removed to form the channel. Such a modification amounts to merely an obvious matter of design choice (MPEP 2143). 
	
Regarding claim 24,
	Ngo, as modified, teaches the elements of claim 20 as previously stated. 
	Sela further teaches wherein the channel (62) extends continuously from the groove (60) to the proximal end (at least fig. 13 depicts the channel runs from the groove to the proximal end).
	 It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ngo, as currently modified, to include extending the channel as taught by Sela in order to ensure the entirety of the conductors are embedded in the rigid tube. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Sela, Jacobsen as applied to claim 20 above and further in view of Clopp (US 20170119473 A1), hereinafter Clopp. 
Regarding claim 22,
Ngo, as modified, teaches the elements of claim 20 as previously stated. Ngo further teaches wherein the rigid tube (60) is constructed from stainless steel ([0032] which discloses inner layer 60 is formed of a hypotube which may be made of stainless steel) 
	Ngo fails to explicitly teach wherein the rigid sleeve is constructed of stainless steel or titanium.
	Clopp, in a similar field of endeavor involving electromagnetic tracking teaches, wherein a rigid sleeve (at least fig. 8 (258) and corresponding disclosure in at least [0081]) is constructed of stainless steel or titanium ([0081] which discloses outer tube (258) is constructed from titanium or stainless steel)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ngo to include constructing the rigid sleeve with stainless steel or titanium as taught by Clopp in order to further enhance the structural integrity of the device and reduce damage to the rigid tube ([0081]) 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Sela, and Jacobsen as applied to claim 20 above as applied to claim 20 above and further in view of Sobe.
Regarding claim 23,
Ngo, as modified, teaches the elements of claim 20 as previously stated. Ngo further teaches the one or more conductors (105) extend continuously and circumferentially around the lumen (55) from the coil (80) to the handle (85) (see at least fig. 6 and [0038] which discloses the conductors are helically routed along the inner layer of the tubular body and Sela further teaches wherein the channel (62) extends continuously from the groove (60) to a proximal end of the rigid tube (see at least fig. 13). Examiner notes in the modified system the channel (62) of Sela would extend to the handle (85) of Ngo.  
While Ngo teaches the one or more conductors (105) extend continuously and circumfetenially around the lumen (55) from the coil (80) to the handle (85) (see at least fig. 6 and [0038] which discloses the conductors are helically routed along the inner layer of the tubular body teaches the  fails to explicitly teach wherein the channel extends circumferentially around the lumen).
In the modified system, Sela fails to explicitly teach wherein the channel (62) extends circumferentially around the lumen.
Sobe in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches wherein a channel ([0082] which discloses spiral grooves formed on an outer wall) formed in a tube (at least fig. 1 (196) and corresponding disclosure), wherein the channel extends continuously and circumferentially around a lumen (at least fig. 3 (194) and corresponding disclosure) (at least fig. 3 and [0082] which discloses spiral grooves) , wherein one or more conductors are disposed within the channel ([0082] which discloses wiring 190 is placed in the spiral grooves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a helical channel as taught by Sobe in order to improve the pushability and trackability of the tool (Sobe ([0069]). Examiner further notes in the modified system, such a channel would allow the helically routed conductors to be laid in a corresponding helical channel accordingly. Such a modification amounts to merely an obvious matter of design choice (MPEP 2144.04).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Sela, and Jacobsen as applied to claim 20 above and further in view of Twomey.
Regarding claim 27,
Ngo teaches the elements of claim 20 as previously stated.
While Ngo teaches the outer layer 65 is sprayed, plated, or otherwise deposited over the inner layer ([0033]), it is unclear if this includes an interference fit. 
Nonetheless, Twomey in a similar field of endeavor involving medical devices teaches inserting a rigid biocompatible metal sleeve (at least fig. 4C (414) and corresponding disclosure in at least [0044]) over a rigid tube (at least fig. 4C (416) and corresponding disclosure in at least [0044]) using an interference fit ([0044] which discloses sleeve 414 is secured to tube 416) using a friction-fit (i.e. an interference fit))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ngo to include a rigid biocompatible metal sleeve inserted using an interference fit as taught by Twomey in order to enhance the manufacturing of the system. Such a modification would allow for the assembly to have a metal exterior layer without requiring a grinding process to achieve a uniform outer circumferential surface (Ngo [0033])  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793